United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.J., Appellant
and
SOCIAL SECURITY ADMINISTRATION,
Nashville, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1718
Issued: April 9, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 5, 2013 appellant filed a timely appeal of a January 10, 2013 nonmerit decision
of the Office of Workers’ Compensation Programs’ (OWCP).1 As more than 180 days has
elapsed between the issuance of OWCP’s last merit decision of November 14, 2011 and the
filing of this appeal on July 5, 20132 and pursuant to the Federal Employees’ Compensation Act3
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board does not have jurisdiction over the
merits of this case.

1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of the last OWCP
decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. One hundred and eighty
days from January 10, 2013, the date of OWCP’s decision, was July 9, 2013. Since using July 11, 2013, the date the
appeal was received by the Clerk of the Appellate Board, would result in the loss of appeal rights, the date of the
postmark is considered the date of filing. The date of the U.S. Postal Service postmark is July 5, 2013, which
renders the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).
2

20 C.F.R. § 501.3(e).

3

5 U.S.C. §§ 8101-8193.

ISSUE
The issue is whether OWCP properly refused to reopen appellant’s claim for merit
review pursuant to 5 U.S.C. § 8128(a).
On appeal, appellant asserts that OWCP did not consider new legal arguments presented
in her November 5, 2012 reconsideration request and that the decision was confusing with
regards as to whether OWCP had reviewed evidence submitted by appellant.
FACTUAL HISTORY
On September 20, 1979 appellant, then a 37-year-old operations analyst, was injured in a
motor vehicle accident while she was on travel status in Clarksville, Tennessee. The claim was
accepted for cervical and lumbar strains, a soft tissue injury of the left hip and aggravation of
congenital dislocation of the left hip. In 1986, appellant underwent authorized left total hip
replacement and in 1992 began employment as an attorney. She owned a private law firm from
January 1993 until March 2003, when she underwent a second authorized left hip replacement
Appellant briefly returned to her law practice, until she closed it on
procedure.4
September 30, 2004 and elected FECA benefits effective October 1, 2004. She has not returned
to work.
OWCP continued to develop the claim and in July 2007 referred appellant to Dr. Carl W.
Huff, a Board-certified orthopedic surgeon, for a second-opinion evaluation. Thereafter, it
determined that a conflict in medical evidence had been created regarding her work capacity and
referred her to Dr. David St. Clair for an impartial evaluation.
In a January 2, 2008 report signed by Dr. D.S. St. Clair, the physician advised that the
employment-related conditions had resolved and appellant could return to the operations analysis
position and could also work as an attorney, as both were sedentary.
By decision dated July 24, 2008, OWCP found that the weight of the medical evidence
rested with the opinion of Dr. St. Clair and terminated appellant’s wage-loss compensation and
medical benefits, effective August 3, 2008. Appellant began receiving Office of Personnel
Management retirement benefits, effective August 3, 2008.
Following a December 16, 2008 hearing, in a March 12, 2009 decision an OWCP hearing
representative affirmed the termination decision, but as appellant had subsequently submitted
medical evidence regarding whether the authorized treatment for her left hip condition, including
repeat surgeries, permanently altered the condition, the case was remanded to OWCP to obtain a
supplemental report from Dr. St. Clair regarding whether appellant had continuing residuals due
to aggravation of the preexisting left hip dislocation.5
4

In an October 9, 1998 decision, the Board affirmed OWCP’s termination of further medical treatment in
Phoenix, Arizona. The law and facts of the prior Board decision are incorporated herein by reference. Docket
No. 96-1666.
5

In that decision, the hearing representative noted that Dr. St. Clair had undergone gender reassignment surgery
and that appellant questioned Dr. St. Clair’s report based on the gender issue. Appellant acknowledged
Dr. St. Clair’s surgery at the December 16, 2008 hearing and noted that she was expecting to see a male doctor.
Dr. St. Clair was now known as Dr. Deborah S. St. Clair, a Board-certified orthopedic surgeon.

2

On March 23, 2009 OWCP again referred appellant to Dr. St. Clair for examination. In
an April 20, 2009 report, Dr. Deborah S. St. Clair noted that she again examined appellant. She
advised that residuals remained as a consequence of treatment for appellant’s congenital hip
dislocation and indicated that appellant had numerous subjective complaints. In a July 6, 2009
decision, OWCP finalized the termination effective August 3, 2008.
Appellant requested a hearing, by form dated July 31, 2009.
Following a November 23, 2009 hearing, in a February 18, 2010 decision, OWCP’s
hearing representative found that the statement of accepted facts, the second-opinion examiner
and the referee physician had not displayed knowledge of the fact that OWCP accepted the
reparative hip surgeries as being causally related to the accepted September 20, 1979
employment injury. He remanded the case to OWCP to prepare an addendum to the statement of
accepted facts and forward it to the referee physician to determine whether appellant had
employment-related residuals and/or disability.6
On February 24, 2010 OWCP asked Dr. St. Clair to address whether appellant continued
to have medical conditions causally related to the accepted employment injuries and/or surgeries
and, if so, to address the period and extent of disability. In a report received by OWCP on
March 24, 2010, Dr. St. Clair stated that, when appellant was examined on April 20, 2009, she
had multiple sprains/strains and aggravation of spondylosis and nothing objective. She indicated
that she could not connect any of appellant’s current symptoms to the September 20, 1979
employment injury.
In a May 7, 2010 decision, OWCP found that the weight of the medical evidence rested
with Dr. St. Clair and affirmed the termination of benefits effective August 3, 2008. Appellant
requested a hearing. Following a November 3, 2010 hearing, OWCP’s hearing representative
affirmed the May 7, 2010 decision. Appellant requested reconsideration on May 31, 2011 and in
a nonmerit decision dated July 12, 2011, OWCP denied her request. She requested
reconsideration on September 20, 2011. In a merit decision dated November 14, 2011, OWCP
denied modification of its prior decisions and found that the weight of the medical evidence
rested with Dr. St. Clair.7
On November 5, 2012 appellant again requested reconsideration. She noted that the
record indicated that Dr. David St. Clair had examined her in January 2008 and asserted that she
had not been examined by Dr. David St. Clair and, as such, the termination should be reversed.
She further asserted that the opinion of Dr. Deborah St. Clair did not provide sufficient
explanation to carry the weight of the medical evidence. Appellant also submitted additional
medical evidence including reports dated March 24, 2011 and June 26, 2012, in which
Dr. Gulish described her symptoms of low back and left hip pain. Dr. Gulish provided physical
examination findings and diagnosed status-post motor vehicle accident resulting in left total hip
6

The hearing representative noted considering a November 5, 2009 report from Dr. Lucius Wright, a Boardcertified internist, whose report indicated that appellant had a continuing left hip condition causally related to her
September 20, 1979 work injury.
7

OWCP noted considering an August 25, 2011 report from Dr. Eugene F. Gulish, a Board-certified orthopedic
surgeon, who noted the history of her September 20, 1979 work injury. Dr. Gulish opined that all of appellant’s
continuing symptoms had their origin in her work injury as she had essentially no symptoms before the work injury
and had unabated pain and symptoms since that injury.

3

replacement, chronic pain and history of congenital hip dysplasia. He concluded that since
appellant’s symptoms had been continuous since her accident, they should be covered by
workers’ compensation.8 In a July 10, 2012 report, Dr. Cameron Knight, a Board-certified
orthopedic surgeon noted appellant’s complaint of long-standing left hip pain. He provided
physical examination findings and diagnosed joint pain, localized in the hip. A July 24, 2012
magnetic resonance imaging (MRI) scan of the lumbar spine demonstrated numerous
degenerative changes from T1 to L5. In a September 21, 2012 report, Dr. Wright indicated that
appellant suffered from closed dislocation of the hip with soft tissue aggravation that was
accelerated by the employment injury and cervical and lumbar sprain. He advised that she could
not work eight hours a day and could only work for 30 minutes at a time. Dr. Wright concluded
that these conditions were permanent and that appellant would never regain full capacity of daily
activities. Dr. John Miles, a Board-certified anesthesiologist, saw appellant in consultation on
November 5, 2012. He reported complaints of low back and left hip pain and provided physical
examination findings. Dr. Miles indicated that her back pain was due to the sacroiliac joint, facet
joint arthropathy and degenerative disc disease and performed bilateral sacroiliac joint injections.
In a January 10, 2013 decision, OWCP denied merit review on the grounds that the
evidence submitted was cumulative and repetitious and that appellant submitted no new relevant
argument.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation, either under its own authority or on
application by a claimant.9 Section 10.608(a) of the Code of Federal Regulations (C.F.R.)
provides that a timely request for reconsideration may be granted if OWCP determines that the
employee has presented evidence and/or argument that meet at least one of the standards
described in section 10.606(b)(3).10 This section provides that the application for reconsideration
must be submitted in writing and set forth arguments and contain evidence that either: (1) shows
that OWCP erroneously applied or interpreted a specific point of law; (2) advances a relevant
legal argument not previously considered by OWCP; or (3) constitutes relevant and pertinent
new evidence not previously considered by OWCP.11 Section 10.608(b) provides that when a
request for reconsideration is timely but fails to meet at least one of these three requirements,
OWCP will deny the application for reconsideration without reopening the case for a review on
the merits.12

8

Dr. Gulish also discussed a recent right ankle injury in the June 26, 2012 report. Appellant also submitted a
July 17, 2012 report signed by Marsha May, M.A. This is not probative evidence as reports from a physician’s
assistant are not considered medical evidence as a physician’s assistant is not considered a physician under FECA.
Ricky S. Storms, 52 ECAB 349 (2001).
9

5 U.S.C. § 8128(a).

10

20 C.F.R. § 10.608(a).

11

Id. at § 10.606(b)(3).

12

Id. at § 10.608(b).

4

ANALYSIS
The only decision before the Board in this appeal is the decision of OWCP dated
January 10, 2013 denying appellant’s application for review. Because more than one year had
elapsed between the date of OWCP’s most recent merit decision dated November 14, 2011 and
the filing of this appeal with the Board on July 5, 2013, the Board lacks jurisdiction to review the
merits of this claim.13
OWCP accepted that appellant sustained cervical and lumbar strains, a soft tissue injury
of the left hip and aggravation of congenital dislocation of the left hip on September 20, 1979
when she was in an employment-related motor vehicle accident. It also authorized two hip
replacement surgical procedures. On July 6, 2009 OWCP terminated appellant’s wage-loss
compensation and medical benefits, effective August 3, 2008. This was ultimately affirmed by
an OWCP hearing representative on February 2, 2011. Following a reconsideration request by
appellant, OWCP thereafter issued a decision on the merits of her claim on November 14, 2011.
Appellant again requested reconsideration on November 5, 2012. In that request and in
her appeal to the Board, she raised arguments concerning the opinion of Dr. St. Clair. Appellant
noted that the initial impartial evaluation on January 8, 2008 appeared to be signed by “David St.
Clair” yet asserted that she was not examined by him. The Board finds that appellant’s argument
is repetitive as it had been addressed in OWCP’s hearing representative’s decision dated
March 12, 2009. The record before the Board indicates that Dr. David St. Clair had gender
reassignment surgery, and at the December 16, 2008 hearing, appellant acknowledged
Dr. St. Clair’s surgery and the hearing representative explained why that was not sufficient to
disqualify her as the impartial medical specialist. Appellant thus has not advanced a legal
argument not previously considered by OWCP. Consequently, she was not entitled to a review
of the merits of her claim based on the first and second above-noted requirements under section
10.606(b)(2).14
With respect to the third above-noted requirement under section 10.606(b)(2), appellant
submitted medical evidence with her November 5, 2012 reconsideration request. This included a
July 24, 2012 MRI scan of the lumbar spine, reports from Dr. Gulish dated March 24, 2011 and
June 26, 2012, a July 10, 2012 report from Dr. Knight, a September 21, 2012 report from
Dr. Wright and a November 12, 2012 report from Dr. Miles.
The MRI scan study and the reports from Drs. Knight and Miles do not mention the
employment injury or appellant’s ability to work. This evidence is not relevant to the merit issue
in this case, whether appellant has continuing employment-related disability, and is thus
irrelevant and insufficient to warrant merit review.15
As to the reports from Dr. Gulish and Dr. Wright, both physicians had submitted
evidence previously reviewed by OWCP. In a November 5, 2009 report, Dr. Wright discussed
the cause of appellant’s condition in a manner similar to that found in his September 21, 2012
report. Likewise, Dr. Gulish’s March 24, 2011 and June 26, 2012 reports are similar to his
13

Id. at § 501.3(e).

14

Id. at § 10.606(b)(2).

15

See K.S., Docket No. 08-2105 (issued February 11, 2009).

5

August 25, 2011 report that was previously reviewed by OWCP. The Board has long held that
evidence that repeats or duplicates evidence of record has no evidentiary value and does not
constitute a basis for reopening a case.16 Thus, these new reports from Drs. Gulish and Wright
are not relevant because they are repetitive. As appellant did not submit relevant and pertinent
new evidence not previously considered by OWCP, it properly denied his reconsideration
request.17
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for a merit review
pursuant to section 8128(a) of FECA.
ORDER
IT IS HEREBY ORDERED THAT the January 10, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 9, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

16

Freddie Mosley, 54 ECAB 255 (2002).

17

Id.

6

